DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 15, 2021.
Currently, claims 27-29 and 34-41 are pending in the instant application. Upon further consideration, claims 35-39 are hereby rejoined and fully examined for patentability. Accordingly, claims 27-29 and 34-41 are under examination on the merits in the instant case.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

    	     New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what (e.g., viral vector or antisense oligonucleotide) is “placed under conditions”.
It is noted that the preamble expressly recites “A viral vector expressing an exon skipping antisense oligonucleotide”. Hence, it is unclear why the conditional clause “when placed under conditions conducive to expression of the exon skipping antisense oligonucleotide” is necessary and how the “when” conditional clause that does not recite any additional structural element is different from the preamble language that requires “expressing an exon skipping antisense oligonucleotide”. In addition, the “conditions conducive to” expression of the oligonucleotide cannot be clearly ascertained because the claims fail to particularly point out and distinctly claim the “conditions” that result in the expression of the oligonucleotide.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (WO 2013/036105 A1, applicant’s citation) in view of Auricchio (US 2011/0117058 A1, of record).
Collin teaches making an antisense oligonucleotide that is at least 90% complementary (allowing for mismatches) to SEQ ID NO:6 for inducing skipping of the aberrant 128 nucleotide CEP290 exon, wherein the oligonucleotide is formulated in a recombinant AAV-based vector (e.g., rAAV-5, rAAV-2) for delivery purpose and can also be formulated as a pharmaceutical 
Collin teaches that the most frequent CEP290 mutation is “a change in intron 26 of CEP290 (c. 2991+1655 A>G)”. See page 1. 
Collin discloses that an antisense oligonucleotide binding to a region having the CEP290 mutation (c. 2991+1655 A>G) results in correct CEP290 protein production. See Figure 1A (showing wild-type sequence with “A”) and Figure 1C (showing mutant sequence with “G”) copied below:

    PNG
    media_image1.png
    302
    815
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    824
    media_image2.png
    Greyscale

See also claim 1 copied below:

    PNG
    media_image3.png
    108
    809
    media_image3.png
    Greyscale

It is noted that the WO document, for an unknown reason, submitted by applicant does not contain the nucleotide sequence of SEQ ID NO:6 claimed. Hence, the examiner will rely on US 2014/0336238 A1 publication, which is a pre-grant publication of the 371 national stage application of the WO document, wherein SEQ ID NO:6 is copied below, wherein the “A” base that is present in the wild-type CEP290 that is mutated to “G” base is boxed:

    PNG
    media_image4.png
    234
    551
    media_image4.png
    Greyscale

Collin teaches that the CEP290 mutation-targeting antisense oligonucleotide is useful for treating Leber congenital amaurosis, wherein the antisense oligonucleotide is administered to the retina by “intraocular injections” or “subretinal injection”. See pages 17-20 and 30. See also claims 13-14 copied below.

    PNG
    media_image5.png
    282
    675
    media_image5.png
    Greyscale


Auricchio teaches that a recombinant AAV2/5 vector is useful for delivering a therapeutic nucleic acid to the subretinal space for treatment of retinal abnormalities associated with mutation in CEP290 and Leber congenital amaurosis. See paragraphs 0010-0011; claims 1-2 and 7-8.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make and use an antisense oligonucleotide of SEQ ID NO:23 claimed in the instant case as well as an AAV2/5 vector encoding the oligonucleotide. One of ordinary skill in the art would have been motivated to make a 44-mer antisense oligonucleotide at least 90% complementary to 44 consecutive nucleotides of Collin’s SEQ ID NO:6 with a mismatched nucleotide, wherein the mismatched nucleotide is “G” in place of “A” at position 133, because Collin expressly taught making an antisense oligonucleotide having mismatched nucleotides when hybridized to SEQ ID NO:6 as long as the complementarity level is at least 90% (see page 7), and because Collin taught that an antisense oligonucleotide designed to hybridize to either the wild-type sequence (containing “A” at position 133 as in SEQ ID NO:6 as illustrated in Figure 1A) or the mutant sequence (containing “G” at position 133 as illustrated in Figure 1C) induce proper expression of correct CEP290 protein. Since there are only a finite number of predictable, readily identifiable target nucleotide sequences within Collin’s SEQ ID NO:6 when making an antisense oligonucleotide having a “G” mutation at position 133, one of ordinary skill in the art would have reasonably pursued making antisense oligonucleotides including 44 nucleotides in length, wherein “44” is expressly enumerated by Collin (see for instance page 8), thereby obtaining a 44-mer antisense oligonucleotide complementary to nucleotide positions 94-137 of Collin’s SEQ ID NO:6 with one mismatched nucleotide at position 133, wherein such 44-mer antisense oligonucleotide is 100% identical to SEQ ID NO:23 claimed in the instant case. 
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Auricchio’s recombinant AAV2/5 vector when making Collin’s recombinant AAV encoding the antisense oligonucleotide. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a vector composition that effectively delivers the CEP290-targeting antisense oligonucleotide to the subretinal space when administered by intraocular injection or subretinal injection, because Auricchio’s AAV2/5 vector is not only a species of Collin’s recombinant AAV vector but it was also deemed useful for delivering a therapeutic nucleic acid to the subretinal space for treatment of Leber congenital amaurosis.
Accordingly, claims 27-29 and 34-41 taken as a whole would have been prima facie obvious before the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,167,470 B2 in view of Collin et al. (WO 2013/036105 A1, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method is overlaps in scope with and rendered obvious over the ‘470 patent claims drawn to a method of treating Leber congenital amaurosis comprising . 

Claims 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,279,933 (issued in Application No. 16/842,157) in view of Collin et al. (WO 2013/036105 A1, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method is overlaps in scope with and rendered obvious over the ‘933 patent claims drawn to a method of treating Leber congenital amaurosis comprising administering an antisense oligonucleotide of up to “128 nucleotides and having 90% to 100% complementarity to a sequence within SEQ ID NO:6”. It is noted that antisense oligonucleotides “having 90% to 100% complementarity” to SEQ ID NO:6 of the ‘933 patent claims fully read on SEQ ID NOs:20, 22, and 23 claimed in the instant case. Further, SEQ ID NO:6 of the ‘933 patent claims is 100% identical to Collin’s SEQ ID NO:6. Hence, use of SEQ ID NO:23 is rendered obvious over the teachings of Collin as explained in the §103 rejection above, which is fully incorporated by reference herein. In addition, Collin taught “intraocular injections” and 

Claims 27-29, 34, and 40-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-32 and 34-35 of copending Application No. 17/678,433 in view of Collin et al. (WO 2013/036105 A1, applicant’s citation) and Auricchio (US 2011/0117058 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method is overlaps in scope with and rendered obvious over the ‘433 claims drawn to an antisense oligonucleotide of up to “128 nucleotides” having “90% to 100% complementarity” to SEQ ID NO:6. It is noted that antisense oligonucleotides having “90% to 100% complementarity” to SEQ ID NO:6 of the ‘433 claims fully read on SEQ ID NOs:20, 22, and 23 claimed in the instant case. Further, SEQ ID NO:6 of the ‘433 claims is 100% identical to Collin’s SEQ ID NO:6. Hence, use of SEQ ID NO:23 is rendered obvious over the teachings of Collin as explained in the §103 rejection above, which is fully incorporated by reference herein. In addition, the instantly claimed AAV2/5 vector is rendered obvious in view of the combined teachings of Collin and Auricchio as explained in the §103 rejection above, which is fully incorporated by reference herein.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635